Citation Nr: 0732607	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (2007) for convalescence following March 
2004 prostate surgery.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran had active service from February 1961 to June 
1982.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied the benefits 
sought on appeal.  

It appears that based on the veteran's testimony at the 
October 2006 BVA videoconference hearing that the veteran is 
seeking service connection for a prostate disorder, and as 
well, an additional period of temporary total evaluation for 
convalescence following heart surgery.  However, these 
matters are not before the Board because they have not been 
prepared for appellate review.  Accordingly, these matters 
are REFERRED to the RO for appropriate action.

The issue of an increased rating for hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft will be addressed in the REMAND portion of this 
decision below.  


FINDINGS OF FACT

1.  On March 30, 2004, the veteran was admitted to the 
Montgomery, Alabama, VA Medical Center for transurethral 
resection of the prostate for benign prostatic hypertrophy 

2.  Service connection is not in effect for any prostate 
disorder, including benign prostatic hypertrophy.  


CONCLUSION OF LAW

The requirements for temporary total disability rating for 
convalescence following March 2004 transurethral resection of 
the prostate for benign prostatic hypertrophy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2005.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

As evident in VA medical records, on March 30, 2004, the 
veteran was admitted to undergo transurethral resection of 
the prostate for benign prostatic hypertrophy.  The surgery 
was performed that day.  The veteran was discharged the 
following day, in March 31, 2004.  He was readmitted on April 
1, 2004, on report of difficulty urinating.  He was diagnosed 
with clot retention post-surgery.  A catheter was placed for 
irrigation, and removed a few days thereafter.  The veteran 
was discharged on April 4, 2004.  He seeks a temporary total 
rating (100 percent) for convalescence under the provisions 
of 38 C.F.R. § 4.30.    

A temporary total rating (100 percent) may be assigned where 
a service-connected disability necessitated hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  A temporary total 
evaluation also may be assigned under 38 C.F.R. § 4.30.  
Under that regulation, a temporary total disability rating 
will be assigned effective the date of hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches; or (3) immobilization by cast, 
without surgery, of one major joint or more.

Notations in medical records as to the incapacity to work 
after surgery must be taken into account in evaluating a 
claim pursuant to 38 C.F.R. § 4.30.  In addition, the 
inability to return to any employment may indicate a need for 
continuing convalescence under 38 C.F.R. § 4.30.  See Seals 
v. Brown, 8 Vet. App. 291, 296-97 (1995).  Convalescence does 
not necessarily entail in-home recovery.  See Felden v. West, 
11 Vet. App. 427, 430 (1998).    

Service connection is in effect for hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft; dysthymic disorder associated with hypertensive 
arteriosclerotic heart disease, status post coronary artery 
bypass graft; bilateral hearing loss; diabetes mellitus (Type 
II); folliculitis of the scalp; bilateral scrotal enlargement 
due to hydrocele; hypertension with history of heart murmur; 
tinnitus; and erectile dysfunction associated with 
hypertension with history of heart murmur.  An October 2005 
rating decision granted a total disability rating for 
individual unemployability based on service-connected 
disabilities, effective March 30, 2004.    

Service connection is not in effect for any prostate 
condition, including, specifically, benign prostatic 
hypertrophy.  Compensation at the temporary total rate under 
38 C.F.R. § 4.30, and as well, under 38 C.F.R. § 4.29, 
requires that the hospital treatment or surgery must have 
been for a service-connected disability.  Because service 
connection is not in effect for any prostate condition, 
including benign prostatic hypertrophy, the claim fails as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law, and not the evidence, is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

A temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following March 2004 prostate surgery is 
denied.    


REMAND

A preliminary review of the record discloses that this 
portion of this appeal arose from an August 2004 rating 
decision in which the RO determined that no increase is 
warranted on the 30 percent rating for service-connected 
hypertensive arteriosclerotic heart disease status post 
coronary artery bypass graft.  That rating has been in effect 
since March 1, 2001.  Prior to then, a 30 percent rating was 
in effect from October 16, 1999, and a total rating was in 
effect from November 3, 2000.  The veteran last underwent a 
VA examination in June 2004, and the results of that 
examination were considered in the August 2004 denial of a 
higher rating. 

At the October 2006 Board videoconference hearing, the 
veteran testified, specifically, that he believes his heart 
condition has worsened since June 2004.  Based on that 
testimony, and noting that the last VA examination was 
performed more than three years ago, the Board finds that a 
decision on the increased rating claim should be deferred 
pending further VA examination to obtain more contemporaneous 
clinical findings.  Further, at the Board hearing, the 
veteran indicated that he is receiving VA medical care on an 
ongoing basis for various health problems.  Any missing VA 
clinical records should be associated with the claims file 
before the veteran undergoes the VA examination.      

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1. The RO/AMC should obtain and associate 
with the claims file any additional VA 
medical records pertaining to the veteran 
since those records were last printed and 
associated with the claims file in April 
2005.

2.  The veteran should be afforded an 
examination of his heart to ascertain the 
severity and manifestations of his 
service connected disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
report complaints and clinical findings 
in detail.  The examiner should 
specifically indicate whether the 
veteran's disability has been productive 
of more than one episode of acute 
congestive heart failure in the past 
year; whether a workload of greater than 
3 METs, but not greater than 5 METs, 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or whether there 
is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


